Citation Nr: 9900093	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and four friends


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to October 
1961.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a May 1993 decision by the VARO in Columbia, 
South Carolina, which denied the veterans claim for service 
connection for chronic depression.  She filed a notice of 
disagreement in June 1993, and was issued a statement of the 
case in July 1993.  She filed a substantive appeal in July 
1993, perfecting her appeal.  

This case originally came to the Board in April 1997, when it 
was remanded to afford the veteran a personal hearing before 
a member of the Board.  At that time, the issue was that of 
entitlement to service connection for a psychiatric disorder.  
She attended the hearing in October 1997, and the case was 
returned to the Board.  During the hearing, she clarified the 
nature of the disability benefits sought on appeal by 
submitting evidence reflecting a diagnosis of post traumatic 
stress disorder, and requested it be considered the issue on 
appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends she was sexually assaulted in service 
and as a result has post-traumatic stress disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports her 
claim for service connection for post-traumatic stress 
disorder.  


FINDING OF FACT

The veteran has post-traumatic stress disorder as a result of 
a traumatic event that occurred in service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.159, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1993, the veteran filed a claim for service 
connection for chronic depression, asserting that she 
developed this disability as a result of a sexual assault 
that occurred in March 1961 while she was on active duty.  
The Office of Naval Intelligence conducted an investigation, 
and statements made by the various parties involved are 
conflicting.  In May 1961, she underwent a psychiatric 
examination that found her to be an intellectually bright and 
normal individual.  However, the examiner concluded that the 
veteran was narcissistic, non-conforming, and unable to 
adjust to the discipline of the military.  She was diagnosed 
with an inadequate personality and recommended for discharge.  

Since service, the veteran has undergone psychiatric 
treatment for a variety of disorders.  In December 1984, she 
began treatment for a dysthymic disorder, characterized by 
restlessness, hyperactivity, and sleep and appetite 
disturbances.  A history of depression and substance abuse 
was also noted.  She has been an intermittent client of her 
local community mental health center since 1988, with 
diagnoses of depression and anxiety.  

The Social Security Administration, in March 1989, found her 
to be disabled due to her chronic depression.  In May 1989, 
she was hospitalized for substance abuse.  Private 
examination reports dated in May 1992 reflect a diagnosis of 
chronic depression, for which she was treated with 
medication.  

In a September 1997 letter, a private psychologist and 
physician diagnosed the veteran with post traumatic stress 
disorder due to a sexual assault that occurred in service.  

The RO reviewed the veterans case in May 1993 and determined 
that because no diagnosis of a psychiatric disorder existed 
during service, service connection for chronic depression was 
not warranted.  She had been diagnosed with a personality 
disorder, for which service connection is not available, and 
the instant appeal ensued.  

During her hearing in October 1997, the veteran testified 
under oath in the company of four long-time friends who also 
supported her testimony.  She stated that because of pressure 
from her military superiors, she withdrew her initial charge 
of rape filed shortly after the sexual assault.  She said 
that she was made to feel humiliated and embarrassed, and 
changed her story in order to avoid further trouble.  Her 
friends, each of whom has known her for many years, testified 
that she has a long history of psychiatric difficulties, 
including bouts of depression, alcohol abuse, and suicidal 
thoughts.  At the hearing, the veteran submitted a large 
folder of additional factual and medical information, along 
with a signed waiver of initial review of such evidence by 
the agency of original jurisdiction.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in the line of duty in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

More particularly, 38 C.F.R. § 3.304(f) provides that 
entitlement to service connection for post-traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  Zarycki 
v. Brown, 6 Vet. App. 91, 97 (1993).  

However, the threshold question in every claim for service 
connection for post-traumatic stress disorder is whether the 
veteran has met the initial burden of submitting evidence to 
show that her claim is well-grounded, meaning it is plausible 
or capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If she has not done so, 
VA has no duty to assist her in developing the facts 
pertinent to her claim, and the claim must be denied.  Id.  

As a basis for her claim, the veteran has alleged that a 
sexual assault occurred in March 1961 during her period of 
active service.  In support of her claim, she has submitted a 
statement from competent medical professionals indicating 
that she has post-traumatic stress disorder due to this 
incident.  Under these circumstances, her claim of service 
connection for post-traumatic stress disorder is plausible 
and, therefore, well-grounded.  38 U.S.C.A. § 5107(a); 
Zarycki at 99.  VA therefore has a duty to assist her in 
developing the facts pertinent to her claim.  38 C.F.R. 
§ 3.159; Ivey v. Derwinski, 2 Vet. App. 320 (1992); White v. 
Derwinski, 1 Vet. App. 519 (1991).  

Looking first at the medical evidence of record, the veteran 
has submitted private medical records showing treatment for a 
variety of psychiatric disorders since at least 1984.  Most 
of her diagnoses concern chronic depression, anxiety, and 
dysthymic disorder, but at least one doctor has diagnosed 
post-traumatic stress disorder.  While this diagnosis appears 
to be the only one of record, it does have significant 
probative value in that it is relevant and material, was made 
by competent health care professionals--a doctor and 
psychologist-- and, more importantly, is not contradicted by 
other cognizable evidence of record.  For these reasons, the 
Board finds the medical evidence is sufficient to establish a 
clear 

diagnosis of post-traumatic stress disorder based on the 
alleged in-service stressor.  See 38 C.F.R. § 3.304(f).  

Next, the law requires the veteran to submit credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  In that regard, 
there are extensive investigative records on file compiled by 
the Office of Naval Intelligence shortly after the incident 
took place.  While these documents are comprehensive, the 
accounts of the parties involved are conflicting.  However, 
the veteran explained during her October 1997 hearing that 
she was pressured by her military superiors to recant her 
initial charge of rape shortly after the charges were filed.  
The sworn testimony of a veteran is generally accepted as 
credible unless it is inherently incredulous.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Here, the veteran has 
offered credible sworn testimony which is consistent with the 
other testimony and facts of record.  Under the law, the 
Board grants her the full benefit of reasonable doubt and 
accepts as true her statements in support of her claim of a 
sexual assault in service.  38 U.S.C.A. § 5107(b).  

In review, the veteran has offered credible supporting 
evidence of an in-service stressor and a medical diagnosis of 
post traumatic stress disorder resulting from the claimed 
stressor.  She has therefore fulfilled the requirements of 
38 C.F.R. § 3.304(f).  Service connection for post traumatic 
stress disorder is warranted.  

The Board is aware that during her October 1997 hearing, the 
veteran made reference to treatment by several private 
doctors, whose records are not yet on file.  Normally, this 
would require the Board to remand the veterans case so that 
those records may be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, in light of the favorable 
disposition entered in this case, entering a preliminary 
order would needlessly delay final judgment of the case.  The 
veteran has already offered sufficient testimony and other 
evidence to support her claim, and a remand is not required.  




ORDER

The veterans claim of entitlement to service connection for 
post-traumatic stress disorder is granted.  



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
